DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by NPL document titled How Deep is Knowledge Tracing? By Khajah et al. (hereinafter Khajah).
With regard to claim 1, Khajah discloses digital learning system (e.g., see Section 1.1 Modeling Student Learning), comprising: a graphical user interface (GUI); and a machine learning based knowledge tracing engine (e.g., see section 1.2, Knowledge Tracing), wherein the machine learning based knowledge tracing engine comprises: a processor; and a non-transitory medium with computer executable instructions embedded thereon, the computer executable instructions configured to cause the processor to: provide for display at the GUI, a first question item; obtain, by the GUI, an indication of a first learner interaction with the first question item; populate an array for learner interactions X with an element comprising the first question item and the first learner interaction (e.g., see Section 1.1, second paragraph); map, by an interaction embedding layer operating on the machine learning based knowledge tracing engine, the array for learner interactions into an embedding ej for the interactions; and provide for display at the GUI a second question item selected based on the embedding ej for the interactions, the second question item corresponding to a recommended learner recommendation (e.g., see section 1.1); 
	
Allowable Subject Matter
Claims 2-10 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-17 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, includes: 
U.S. Patent Application Publication No. 2015/0170536 to Lan discloses a time-varying learning and content analytics using matrix to manage data
U.S. Patent No. 10,089,580 to Shan et al. discloses generating an using a knowledge-enhanced model including a trained deep learning model.
The above cited prior art along with Applicant’s cited art are all relevant to e-learning but fail to disclose each feature of claims 2-9 and 18-20, as well as, the features of claims 10-17. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S MCCLELLAN whose telephone number is (571)272-7167. The examiner can normally be reached Monday-Friday (8:30AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached at 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James S. McClellan/Primary Examiner, Art Unit 3715